          Case 6:20-cv-01214-ADA Document 20 Filed 05/04/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 Ocean Semiconductor LLC,
                                                        Civil Action No.: 6:20-cv-1214-
                         Plaintiff                      ADA

 v.                                                     JURY TRIAL DEMANDED

 Silicon Laboratories Inc.,                             PATENT CASE

                         Defendant.




                        JOINT CASE READINESS STATUS REPORT

       Plaintiff Ocean Semiconductor LLC (“Ocean” or “Plaintiff”) and Defendant Silicon

Laboratories Inc. (“Silicon Labs”) hereby provide the following status report in advance of the

initial Case Management Conference (CMC).

                                     FILING AND EXTENSIONS

       Plaintiff’s Complaint (Dkt. 1) was filed on December 31, 2020. There has been one

extension for a total of forty-five days.

                              RESPONSE TO THE COMPLAINT

       Silicon Labs has not filed an Answer. Instead, Silicon Labs filed a Motion to Dismiss for

Failure to State a Claim (Dkt. 14) on March 12, 2021. Silicon Labs’ Motion to Dismiss requests

that the Court dismiss Ocean’s (i) infringement claims under 35 U.S.C. § 271(g) for U.S. Patent

Nos. 8,676,538 (the “’538 patent”), 6,725,402 (the “’402 patent”), 6,907,305 (the “’305 patent”),

and 6,968,248 (the “’248 patent”); (ii) induced infringement claims for all asserted patents; (iii)

willful infringement claims for all asserted patents; (iv) infringement claims concerning tools and
                                                 1
            Case 6:20-cv-01214-ADA Document 20 Filed 05/04/21 Page 2 of 4




fabs not identified in the Complaint; (v) infringement allegations relating to claim 1 of 6,660,651

(the “’651 patent”); and (vi) infringement claims against all accused products for all asserted

patents. Ocean filed its Response to the Motion to Dismiss (Dkt. 16) on March 25, 2021, and

Silicon Labs filed its Reply (Dkt. 17) on April 1, 2021. On April 8, 2021, Ocean filed an

Unopposed Motion for Leave to File Sur-Reply in Opposition to Defendant Silicon Labs’

Motion to Dismiss for Failure to State a Claim (Dkt. 18).

                                     PENDING MOTIONS

       Currently pending before this Court are Silicon Labs’ Motion to Dismiss for Failure to

State a Claim (Dkt. 14) and Ocean’s Unopposed Motion for Leave to File a Sur-Reply In

Opposition to Silicon Laboratories Inc.’s Motion to Dismiss for Failure to State a Claim (Dkt.

18). The briefing for both of these motions is completed and they are ready for resolution.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       1.       Ocean Semiconductor LLC v Mediatek Inc. and Mediatek USA Inc., Civil Action

                No. 6:20-cv-1210-ADA (W.D. Tex.)

       2.       Ocean Semiconductor LLC v. NVIDIA Corporaton, Civil Action No.: 6:20-cv-

                1211-ADA (W.D. Tex.)

       3.       Ocean Semiconductor LLC v. NXP Semiconductors N.V., NXP B.V. and NXP

                USA, Inc., Civil Action No.: 6:20-cv-1212-ADA (W.D. Tex.)

       4.       Ocean Semiconductor LLC v. Renesas Electronics Corporation and Renesas

                Electronics America, Inc., Civil Action No.: 6:20-cv-1213-ADA (W.D. Tex.)

       5.       Ocean Semiconductor LLC v. STMicroelectronics, Inc., Civil Action No.: 6:20-

                cv-1215-ADA (W.D. Tex.)

       6.       Ocean Semiconductor LLC v. Western Digital Technologies, Inc., Civil Action

                No.: 6:20-cv-1216-ADA (W.D. Tex.)

                                                 2
            Case 6:20-cv-01214-ADA Document 20 Filed 05/04/21 Page 3 of 4




                           IPR, CBM, AND OTHER PGR FILINGS

       Defendant Western Digital Technologies (“WDT”) in Ocean Semiconductor LLC v.

Western Digital Technologies (Civil Action No.: 6:20-cv-1216-ADA) filed an inter partes

review petition in IPR2021-00864 on April 29, 2021, challenging the validity of U.S. Patent No.

6,660,651. The ’651 patent has also been asserted in this action. A final written decision in

IPR2021-00864 is expected in or around November 2023.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       In the Complaint, Plaintiff has identified seven patents and a total of seven claims as

allegedly infringed by Silicon Labs. Plaintiff will set forth all asserted patents and claims in its

preliminary infringement contentions.

                        APPOINTMENT OF TECHNICAL ADVISER

       Plaintiff does not intend to request, nor anticipates a need for, a technical adviser at this

juncture. Silicon Labs does not object to the appointment of a technical adviser if the Court

would find one beneficial, including to assist with claim construction.

                                MEET AND CONFER STATUS

       Plaintiff and Silicon Labs met and conferred.

       Silicon Labs may seek an intra-district transfer to the Austin Division of the Western

District of Texas. Otherwise, the parties have no pre-Markman issues to raise at the case

management conference other than those already identified in the pending motions (Dkt. 14 and

Dkt. 18).




                                                  3
         Case 6:20-cv-01214-ADA Document 20 Filed 05/04/21 Page 4 of 4




Dated: May 4, 2021
                                               Respectfully Submitted,


 /s/ Alex Chan                                   /s/ Eric C. Green
 Timothy Devlin                                 Marc B. Collier (SBN 00792418)
 tdevlin@devlinlawfirm.com                      marc.collier@nortonrosefulbright.com
 Henrik D. Parker                               Eric C. Green (SBN 24069824)
 hparker@devlinlawfirm.com                      eric.green@nortonrosefulbright.com
 Alex Chan                                      NORTON ROSE FULBRIGHT US LLP
 State Bar No. 24108051                         98 San Jacinto Boulevard, Suite 1100
 achan@devlinlawfirm.com                        Austin, Texas 78701
 DEVLIN LAW FIRM LLC                            Tel: (512) 474-5201
 1526 Gilpin Avenue                             Fax: (512) 536-4598
 Wilmington, Delaware 19806
 Telephone: (302) 449-9010                      Richard S. Zembek (SBN 00797726)
 Facsimile: (302) 353-4251                      richard.zembek@nortonrosefulbright.com
                                                NORTON ROSE FULBRIGHT US LLP
 Attorneys for Plaintiff,                       1301 McKinney, Suite 5100
 Ocean Semiconductor LLC                        Houston, Texas 77010-3095
                                                Tel: (713) 651-5151
                                                Fax: (713) 651-5246
                                                COUNSEL FOR DEFENDANT SILICON
                                                LABORATORIES INC.



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2021, a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s CM/ECF system.



                                            /s/ Alex Chan
                                            Alex Chan




                                               4
